[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]RULING ON MOTIONS FOR MODIFICATION PLAINTIFF'S #139 ANDDEFENDANT'S #140
Each party moves for Modification of Judgment. Plaintiff's is dated April 4, 1997 and defendant's is dated May 2, 1997
The court, after hearing the evidence presented by each party, finds; that there is a substantial change in the financial CT Page 6971 circumstances of each party; that, the parties" minor son resides with each parent for a portion of each week; that, a substantially greater portion of that time is spent by the son with his father; that, the guidelines support payments do not reflect a reasonable division of the support responsibility of each parent. Therefore, a deviation from the guidelines applies.
Further, the applicable division of the support payments, taking into account the need for a deviation from the guidelines, is for the defendant to pay to the plaintiff, as her contribution to the support of the parties' son, the sum of $45.00 per week, effective as of June 9, 1997.
It is ordered
JULIUS J. KREMSKI JUDGE TRIAL REFEREE